Citation Nr: 0707257	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-10 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for prominence of the 
external condyle of the right elbow with neuropathy, 
currently evaluated at 30 percent disabling.  


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied an evaluation in excess of 
30 percent for the veteran's service-connected prominence of 
the external condyle of the right elbow with neuropathy.

The veteran requested a Travel Board hearing in October 2006.  
The veteran failed to appear before his scheduled Travel 
Board hearing in December 2006.  Therefore, his request for a 
hearing is withdrawn. 


FINDING OF FACT

The veteran's disability due to prominence of the external 
condyle of the right elbow with neuropathy is manifested by 
no more than moderate incomplete paralysis of the ulnar 
nerve.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
prominence of the external condyle of the right elbow with 
neuropathy have not been met.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8516 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record shows that the veteran fractured and dislocated 
his right elbow while on active duty.  After service, the RO 
granted service connection and assigned a 30 percent 
disability rating for prominence of the external condyle of 
the right elbow with neuropathy.  The veteran now claims that 
he is entitled to an evaluation in excess of 30 percent for 
this disability.  

VA's Schedule for Rating Disabilities (Rating Schedule) 
determines the disability ratings that apply in each case, 
38 C.F.R. Part 4.  The percentage ratings represent the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's disability due to prominence of the external 
condyle of the right elbow with neuropathy has been evaluated 
under Diagnostic Code (DC) 8516, which pertains to paralysis 
of the ulnar nerve.  The record shows that the veteran is 
right hand dominant.  Under DC 8516, VA assigns a 30 percent 
evaluation for moderate incomplete paralysis of the major 
ulnar nerve, and a 40 percent evaluation is assigned for 
severe incomplete paralysis of the major ulnar nerve. 
38 C.F.R. § 4.124a, DC 8516.  

A 60 percent evaluation is assigned where evidence of the 
"griffin claw" deformity shows flexor contraction of the 
ring and little fingers, marked by atrophy in the dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of the ring and little fingers, inability to adduct 
the thumb; and weakened flexion of the wrist.  Id. 

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis, whether due to the varied level of the nerve 
lesion or to partial regeneration.  In addition, when the 
injury to the ulnar nerve is "wholly sensory," the rating 
should be mild, or at most, moderate.  See Note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The Board observes that the words "mild," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6.  

Applying the above criteria to the facts of this case, the 
Board finds no basis to assign a disability evaluation in 
excess of 30 percent for the veteran's prominence of the 
external condyle of the right elbow with neuropathy.  Indeed, 
two VA examination reports provide highly probative evidence 
against the veteran's claim.  

A July 2003 VA examination report notes the veteran's 
complaints of pain in the anterior forearm as well as 
intermittent numbness in the ulnar distribution of the right 
hand.  However, the only clinical finding concerning the 
ulnar nerve involved decreased pinprick sensation over the 
right fifth finger.  The examiner also characterized the 
veteran's ulnar neuropathy as "very mild."  Thus, since 
this report shows that the findings pertaining to the 
veteran's ulnar nerve are "wholly sensory," the rating can 
be no more than moderate.  See Note at "Diseases of the 
Peripheral Nerves" in 38 C.F.R. § 4.124(a).  In short, this 
report provides highly probative evidence against the 
veteran's claim. 

An August 2005 VA examination report includes a medical 
opinion that his physical examination is unchanged.  In this 
regard, deep tendon reflexes were 2+ throughout the right 
upper extremity, the right hand had only mild weakness in 
grip strength, and the right elbow demonstrated full range of 
motion.  Motor strength in the right upper extremity was 5/5 
throughout except for 5-/5 strength of the intrinsic muscles 
of the right hand.  There was decreased pinprick sensation in 
the ulnar surface of the right hand and at the distal half of 
the forearm in the ulnar territory.  In short, these findings 
confirm that the veteran's symptoms in his right ulnar nerve 
are merely sensory, and therefore insufficient to constitute 
more than moderate incomplete paralysis of the ulnar nerve.  
Thus, this report also provides highly probative evidence 
against the veteran's claim.  

In addition to these two reports, the veteran also submitted 
an examination report from G.M. II, M.D., dated in April 
2005, which makes no reference to more than moderate 
incomplete paralysis of the ulnar nerve.  In this regard, a 
physical examination revealed full range of motion of the 
right wrist, no Tinel's sign about the wrist, no inner osseus 
weakness, and good grip strength.  In sum, these findings are 
analogous to no more than mild incomplete paralysis of the 
ulnar nerve, thereby providing further evidence against the 
claim.  The post-service medical record, as a whole, confirms 
these findings, providing more evidence against this claim. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for the veteran's prominence of the 
external condyle of the right elbow with neuropathy under DC 
8516.  The Board also finds that an evaluation in excess of 
30 percent is not available under any other potentially 
applicable code provision.  

The Board has considered the range-of-motion criteria 
concerning the forearm.  Limitation of flexion of either 
forearm to 100 degrees warrants a 10 percent evaluation; with 
higher evaluations assigned with greater loss of flexion.  38 
C.F.R. § 4.71a, DC 5206 (2006).  Limitation of extension of 
either forearm to 45 or 60 degrees warrants a 10 percent 
evaluation, again, with higher evaluations assigned for 
greater loss of extension.  38 C.F.R. § 4.71a, DC 5207 
(2006).  

In this case, however, the veteran's right elbow disability 
does not even meet the criteria for a compensable evaluation 
under these criteria.  In this regard, the two VA examination 
reports note that the veteran's right elbow demonstrated zero 
degrees of extension to 145 degrees of flexion.  As such, 
these findings clearly preclude a disability evaluation in 
excess of 30 percent, even with consideration of the 
veteran's complaints of pain.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2006); see also DeLuca v. Brown, 8 Vet. App. 202, 204-
08 (1995).  No other code provides for a higher evaluation, 
based on the objective findings. 

The Board thus concludes that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's prominence of the external condyle of the right 
elbow with neuropathy.  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt; however, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b), 38 C.F.R. § 3.102.  Hence, the appeal must be 
denied.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).   In particular, letters by the RO dated in June 
2003, August 2004 and March 2006 (1) informed the veteran 
about the information and evidence not of record that is 
necessary to substantiate his claim; (2) informed him about 
the information and evidence that VA will seek to provide; 
(3) informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  VA 
afforded the veteran two examinations to determine the 
severity of his right elbow disability, both of which are 
adequate for rating purposes.  

In addition, the veteran failed to appear for his scheduled 
Travel Board hearing in December 2006, with no indication 
that he wished to reschedule.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA or the Court.

ORDER

An evaluation in excess of 30 percent for prominence of the 
external condyle of the right elbow with neuropathy is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


